PER CURIAM:
In this matter disciplinary proceedings were had before the Commission on Practice of this court, culminating in the filing of a formal complaint against Mr. Benedict on the 28th day of January, 1966, and Citation was duly and regularly issued, and service of complaint and citation was made upon Mr. Benedict. No formal appearance, by answer or otherwise, was ever made to said complaint before the Commission. The matter came on for hearing before the Commission pursuant to the time fixed in the' Citation, and at the conclusion thereof the Commission found that four of the counts in the Complaint were proved by substantial, clear, convincing and satisfactory evidence, and that such allegations contained in said counts were true. The. Commission recommended that Richard H. Benedict be disciplined by suspending his right to engage in the practice of. law in the State of Montana for an indefinite period.
The “Report, Findings and Recommendations of the Commission on Practice of the Supreme Court of the State of Montana” was filed with the Clerk of this court on April 13, 1966. On the same day the Clerk issued a Citation directed to Richard H. Benedict, notifying him of the filing and commanding him to appear within 10 days after service of the citation, all in accordance with Rule IX of the Order of January 5, 1965, establishing the Commission on Practice. The citation and copy of the Report, Findings and Recommendations of the Commission on Practice of the Supreme Court of the State of Mon*534tana were served upon Benedict on April 15, 1966. Richard H. Benedict has filed nothing with this court, neither statement or exceptions as provided in Rule IX, and in accordance therewith the matter stands submitted.
We concur in the findings of the Commission that the charges were proved by substantial, clear, convincing and satisfactory evidence, and we accept the recommendation of the Commission as to the discipline to be imposed.
IT IS HEREBY ORDERED, That Richard H. Benedict be, and he is hereby, suspended from the practice of law in the State of Montana, for an indefinite period, being until the further order of the court.